                   United States District Court
                       District of Minnesota
                    Civil No. 19-3158(DSD/TNL)

Christopher Delamarter,
individually and on behalf of
all others similarly situated,

                Plaintiff,

v.                                                  ORDER

Supercuts, Inc.,

                Defendant.


     Kelly Iverson, Esq. and Carlson Lynch Sweet Kilpela & Carpenter,
     1133 Penn Avenue, 5th Floor, Pittsburgh, PA 15222 and Bryan L.
     Bleichner, Esq. and Chestnut Cambronne PA, 100 Washington
     Avenue South, Suite 1700, Minneapolis, MN 55401, counsel for
     plaintiff.

     Christopher Munro Young, Esq. and DLA Piper LLP (US) Litigation,
     401 B Street, Suite 1700, San Diego, CA 92101, counsel for
     defendant.


     This matter is before the court upon the motion to dismiss by

defendant Supercuts, Inc.     Based on a review of the file, record,

and proceedings herein, and for the following reasons, the motion

to dismiss is denied.



                               BACKGROUND

     This putative class action under the Fair and Accurate Credit

Transactions Act (FACTA), 15 U.S.C. § 1681 et seq., arises from

Supercuts’   printing   of   eight   digits   of   plaintiff   Christopher

Delamarter’s credit card on a receipt.         FACTA provides that “no
person that accepts credit cards or debit cards for the transaction

of business shall print more than the last 5 digits of the card number

... upon any receipt provided to the cardholder at the point of sale

or transaction.”    15 U.S.C. § 1681c(g)(1).

     In October 2018, Delamarter made a purchase at a Supercuts

location in Pittsburgh, Pennsylvania.      Compl. ¶ 15.     Delamarter

received a paper receipt for his purchase which included the first

four and last four digits of his credit card number.        Id. ¶ 16.

Delamarter alleges that the amount of information on his receipt

violated FACTA and has increased the risk that he could be subject

to identity theft and credit card fraud.       Id. ¶ 19.   He does not

allege that he has experienced any negative repercussions, however.

He also alleges, on information and belief, that Supercuts was

routinely providing similar receipts to other customers.     Id. ¶ 20.

     Most of the complaint is devoted to explaining why Congress

enacted FACTA and establishing that its provisions are widely known,

discussed, and understood within the retail industry.       See id. ¶¶

3, 6-7, 21-49.    Delamarter also details the basis for his allegation

that Supercuts had actual knowledge of FACTA’s prohibitions.       See

id. ¶¶ 50-68.    He alleges, on information and belief, that Supercuts

had agreements with various credit card issuers, such as Visa,

MasterCard, and American Express, that advised Supercuts about its



                                   2
obligation to truncate credit card account numbers.   Id. ¶ 51.   He

further alleges, also on information and belief, that Supercuts’

credit card issuers, point-of-sale providers, and trade associations

otherwise periodically advised Supercuts of its obligations under

FACTA.   Id. ¶¶ 52-55.    He also specifically alleges that two

Supercuts executives, Andrew Lacko and Shawn Moren, were aware of

FACTA’s provisions based on their previous roles at other companies

that were sued for FACTA violations like those alleged here.      See

id. ¶¶ 56-69.

     On November 19, 2019, Delamarter filed this action in Hennepin

County District Court individually and on behalf of all others

similarly situated, alleging that Supercuts willfully violated FACTA

by printing the first four and last four digits of his credit card

number on his receipt.      He seeks statutory damages, punitive

damages, costs, and attorney’s fees.   Supercuts timely removed the

case to federal court based on diversity jurisdiction and now moves

to dismiss.



                            DISCUSSION

I.   Standard of Review

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as



                                 3
true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).                 “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

 Although a complaint need not contain detailed factual allegations,

it must raise a right to relief above the speculative level.

Twombly, 550 U.S. at 555.        “[L]abels and conclusions or a formulaic

recitation of the elements of a cause of action” are not enough to

state a claim.    Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted).

II.   FACTA Violation

      Supercuts argues that Delamarter does not allege a FACTA

violation because printing the first four digits of a card number

does not increase the risk of identity theft or fraud, which is the

harm FACTA was designed to prevent.         Delamarter responds that the

dispositive   issue   is   not    whether   the    receipt   exposed    him   to

additional risk (even though he alleges it did), but rather whether

the act of printing more than the last five digits of the card number

violated the statute’s plain language.            To resolve this issue, the



                                       4
court must turn to the statute itself.

     “[T]he starting point for interpreting a statute is the language

of the statute itself.”      Consumer Prod. Safety Comm’n v. GTE

Sylvania, Inc., 447 U.S. 102, 108 (1980).        “[I]f the statutory

language is unambiguous and the statutory scheme coherent and

consistent,” the court’s inquiry ends.       Barnhart v. Sigmon Coal

Co., 534 U.S. 438, 450 (2002) (internal quotation marks and citation

omitted).   In interpreting statutory language, the court will

presume that the “ordinary meaning” of Congress’s chosen language

“accurately expresses the legislative purpose.”      Wis. Educ. Ass’n

Ins. Trust v. Ia. State Bd. of Pub. Instruction, 804 F.2d 1059, 1062

(8th Cir. 1986) (quoting Park’N Fly, Inc. v. Dollar Park & Fly, Inc.,

469 U.S. 189, 194 (1985)).   When statutory language is unambiguous,

there is no need to analyze legislative history.     United States v.

Gonzales, 520 U.S. 1, 6 (1997).      “Indeed, far from clarifying the

statute, the legislative history only muddies the waters.”        Id.

     There is no ambiguity here.     FACTA expressly and unqualifiedly

prohibits merchants from printing “more than the last 5 digits of

the card number ... upon any receipt provided to the cardholder at

the point of sale or transaction.”     15 U.S.C. § 1681c(g)(1).   FACTA

does not require a showing that any additional digits beyond those

authorized to be disclosed exposed the cardholder to the risk of



                                   5
identity theft or fraud, nor does it leave room for discussion of

the kind of information conveyed by the digits displayed.              See

Gennock v. Kirkland’s, Inc., No. 17-454, 2017 WL 6883933, at *6 (W.D.

Pa. Nov. 29, 2017) (noting that “Congress explicitly prohibited

merchants from printing ‘no more than the last five digits of the

card number’” and holding that the law “as written” precludes

merchants from printing receipts containing the first six and last

four   digits   of   plaintiff’s   credit   card   number),   report   and

recommendation adopted, 2018 WL 350553 (W.D. Pa. Jan. 9, 2018);

Tchoboian v. FedEx Office & Print Servs., Inc., No. SACV 10-1008

AG, 2011 WL 12842228, at *3 (C.D. Cal. Jan. 28, 2011) (rejecting

the argument that printing the first two and last four digits of

the credit card number does not violate FACTA because the statute

is “unambiguous” and “clearly makes the display of ‘more than the

last 5 digits’ a violation of FACTA”); see also Coleman v. Exxon

Mobil Corp., No. 1:17–CV–119–SNLJ, 2018 WL 1785477, at *2 (E.D. Mo.

Apr. 13, 2018) (noting that “there is no doubt that defendants

violated the statute” by printing the first six and last four digits

of the credit card number); Korman v. Walking Co., 503 F. Supp. 2d

755, 760 (E.D. Pa. 2007) (“printing 6+ digits violates FACTA”);

Pirian v. In-N-Out Burgers, No. SACV-06-1251 DOC (MLGx), 2007 WL

1040864, at *3 (C.D. Cal. Apr. 5, 2007) (rejecting a “tortured



                                    6
reading” of FACTA because the statute “is not ambiguous on its face”).

      Cases holding otherwise are neither binding nor persuasive

given the statute’s unambiguous language.            See Marshall v. G6

Operating LP, No. 4:19-cv-3095, slip op. at 6 (N.D. Cal. Oct. 22,

2019) (finding FACTA ambiguous and holding that plaintiff failed

to state a claim under the stature because printing the first six

and last four digits of the credit card did not convey personally

identifiable information); Noble v. Nev. Checker CAB Corp., No.

2:15-cv-2322-RCJ-VCF, 2016 WL 4432685, at *2 (D. Nev. Aug. 19, 2016)

(holding that FACTA is ambiguous and that the merchant did not violate

the statute by including the first digit of the card because that

digit does not disclose “the kind of private financial information

FACTA was intended to protect”) aff’d 726 Fed. App’x 582 (9th Cir.

2018); Broderick v. 119TCbay, LLC, 670 F. Supp. 2d 612, 617 (W.D.

Mich. 2009) (finding FACTA ambiguous and concluding that printing

the first digit of a card number did not violate FACTA because the

digit did not reveal sensitive information).          Indeed, Broderick,

the first case to so hold, has been called a “bizarre outlier.”

Gennock, 2017 WL 6883933, at *8; see also Tchoboian, 2011 WL 12842228,

at   *3   (“[T]he   Court   is   unpersuaded   by   the Broderick Court’s

holding.”); Soto v. Great Am. LLC, No. 2-18-911, 2020 WL 359491,




                                     7
at *6 (Ill. Ct. App. Jan. 22, 2020) (“We are unpersuaded by

Broderick’s conclusion that section 1681c(g)(1) is ambiguous.”).

     If Congress had intended to limit only the disclosure of

personally identifiable account information, it could have easily

done so.    It did not, and the court is bound to apply the statute’s

plain language as written.   When the court does so, it is undeniable

that Delamarter has adequately alleged that Supercuts violated FACTA

by printing the first four and last four digits of his card number,

which is plainly “more than the last 5 digits of the card number.”

He has therefore pleaded a cognizable legal claim under FACTA.

III. Willfulness

     Supercuts next argues that the complaint should be dismissed

because Delamarter has not adequately alleged a willful violation

of FACTA.    Liability under FACTA turns on whether the violation is

willful when, as here, no actual damages have been alleged.      See

15 U.S.C. § 1681n(a)(1)(A)(“Any person who willfully fails to comply

with any requirement imposed under this subchapter with respect to

any consumer is liable to that consumer in an amount ... not less

than $100 and not more than $1,000[.]”); see also Hammer v. Sam’s

East, Inc., 754 F.3d 492, 501 (8th Cir. 2014) (“[A] person who fails

to comply with FACTA’s receipt requirement does not incur liability

for damages unless the violation is willful.”), abrogated on other



                                  8
grounds by Golan v. FreeEats.com, Inc., 930 F.3d 950, 957-58 (8th

Cir. 2019).   Willful in this context means a violation that is either

“knowing” or “reckless.”     Safeco Ins. Co. v. Burr, 551 U.S. 47, 57

(2007).

     The   court   finds   that   Delamarter   has   adequately    pleaded

willfulness by alleging widespread industry knowledge about FACTA’s

truncation requirement; that Supercuts received continual reminders

of that requirement by its credit card issuers, point-of-sale

providers, and trade associations; and that certain Supercuts

executives had first-hand knowledge of the requirement.           The fact

that Delamarter bases some of the allegations on information and

belief does not undermine his claim at this stage of the litigation.

The allegations are specific enough and with enough indicia of

reliability to lead to the plausible inference that Supercuts knew

about the truncation requirement before the alleged violation and

therefore at least recklessly violated the statute.         See Pope v.

Fed. Home Loan Mortg. Corp., 561 Fed. App’x 569, 573 (8th Cir. 2014)

(recognizing that plaintiffs may plead upon information and belief

unless based on “pure speculation”).      As a result, Delamarter has

plausibly alleged that Supercuts willfully violated FACTA.




                                    9
                            CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that the

motion to dismiss [ECF No. 15] is denied.



Dated: March 3, 2020
                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                10
